Case 1:20-cv-02310-GLR Document 18-4 Filed 09/03/20 Page 1 of 2




          Exhibit 1
                                Case 1:20-cv-02310-GLR Document 18-4 Filed 09/03/20 Page 2 of 2

ELSI Export

National Center for Education Statistics - http://nces.ed.gov/ccd/elsi/

This is a Public School based table with the following filters applied: State(s) (All Years): All 50 + DC; School ID - NCES Assigned [Public School] (All Years): 080336000390, 080435000605, 120150002783, 120150003226, 130174000690, 240051001038

School Name                                               State Name Agency
                                                                     [Public Name
                                                                             School]
                                                                                  [Public
                                                                                     LatestSchool]
                                                                                            available
                                                                                                   2018-19
                                                                                                      year        Title I School Status [Public School] 2018-19
ALEXANDER W DREYFOOS JUNIOR SCHOOL OF THE ARTS            Florida    PALM BEACH                                   6-Not eligible for either TAS or SWP
BAK MIDDLE SCHOOL OF THE ARTS                             Florida    PALM BEACH                                   6-Not eligible for either TAS or SWP
DUNWOODY HIGH SCHOOL                                      Georgia    DeKalb County                                6-Not eligible for either TAS or SWP
EAST MIDDLE SCHOOL                                        Colorado Mesa County Valley School District No. 51      6-Not eligible for either TAS or SWP
FRIENDLY HIGH                                             Maryland Prince George's County Public Schools          6-Not eligible for either TAS or SWP
PALMER ELEMENTARY SCHOOL                                  Colorado School District No. 1 in the county of Denver and
                                                                                                                  6-Not
                                                                                                                      State
                                                                                                                          eligible
                                                                                                                             of C for either TAS or SWP


Data Source: U.S. Department of Education, National Center for Education Statistics, Common Core of Data (CCD), "Public Elementary/Secondary School Universe Survey", 2018-19 v.1a.

† indicates that the data are not applicable.
– indicates that the data are missing.
‡ indicates that the data do not meet NCES data quality standards.
